Citation Nr: 0407311	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  00-22 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 5, 
2000, for the grant of a 70 percent disability evaluation for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 5, 
2000, for the grant of a total disability evaluation for 
compensation purposes based upon individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas, wherein the RO granted an increased evaluation 
of 70 percent for PTSD and entitlement to a TDIU.  In 
addition, entitlement to benefits under 38 U.S.C.A., Chapter 
35, was established.  

This matter was previously before the Board in November 2002, 
at which time it was remanded to the RO for additional 
development.


FINDINGS OF FACT

1.  Prior to June 5, 2000, the symptomatology associated with 
the veteran's PTSD met the criteria for the 50 percent 
disability evaluation assigned during that period.

2.  On June 5, 2000, the veteran was examined and reported to 
have chronic severe PTSD with a Global Assessment of 
Functioning score of 40, and with clinical findings meeting 
the criteria for a 70 percent disability evaluation, which 
was subsequently assigned by the RO, effective on that date.  

3.  As of June 5, 2000, the veteran's PTSD was rated at 70 
percent disabling, and he also had a combined service-
connected disability rating of 70 percent, thus meeting the 
schedular criteria for consideration of entitlement to a 
TDIU. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 5, 
2000, for the award of a 70 percent evaluation for PTSD are 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).

2.  The criteria for an effective date earlier than June 5, 
2000, for a TDIU have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

According to the historical record, the veteran filed a claim 
for service connection for PTSD in November 1989, which the 
RO denied by rating decision dated in April 1991.  That 
determination was not appealed, and became final.  He again 
filed to open a claim for PTSD in April 1994, and indicated 
that he had received counseling for PTSD at the Vet Center.  
That claim was denied in a letter from the RO to the veteran 
dated in August 1994.  In December 1994 the RO received a 
request from the veteran to open a claim for service 
connection for PTSD.  He indicated that he would provide 
further documentation in the near future.  

Service connection for PTSD was granted by rating decision 
dated in July 1995.  A 30 percent disability evaluation was 
assigned effective from April 18, 1994, the date of receipt 
of his claim.  At the time of the award of the 30 percent for 
PTSD, the veteran was service connected for a scar of the 
right scrotum, with a zero percent evaluation.  Thus, his 
combined evaluation for service-connected disabilities was 
30 percent.  

In August 1997 the veteran claimed that his service-connected 
PTSD had worsened in severity and warranted a higher rating.  
In October 1997 a VA compensation examination for PTSD was 
conducted.  In recording the veteran's medical history, the 
examiner noted that the veteran had held numerous jobs over 
the years including that of salesman, plumber, carpenter, and 
pawn shop attendant.  He had also worked with a newspaper and 
was thinking about starting a church, as he was a trained 
minister.  On mental status examination, he was well groomed 
and appropriately dressed, and had good eye contact.  His 
speech was fluent and his language was intact.  His mood and 
affect were mildly dysphoric and tearful, and he became very 
upset when he talked about Vietnam.  His thought process was 
goal directed and logical.  He had no suicidal or homicidal 
ideations.  The diagnostic impression was PTSD chronic, 
moderate.  His score on the Global Assessment of Functioning 
(GAF) Scale was 50/50.

In a November 1997 letter by a social worker at the Vet 
Center, it was noted that the veteran had been in treatment 
at the Vet Center for several years.  It was further noted 
that he had been seen for problems with sleep, irritability, 
distrust of others, intrusive thoughts, nightmares, and 
depression.  In addition, he had exhibited other symptoms 
such as social isolation, hypervigilance, and difficulty 
concentrating.  The social worker indicated that because of 
the severity of traumas that the veteran had experienced, and 
his continuing psychological and emotional problems, he had 
significant occupational and social impairment, with 
deficiencies in several areas of his life including work, 
family relationships, and interpersonal relationships.  

By rating decision dated in March 1998, the veteran's 
evaluation for PTSD was increased to 50 percent effective 
from August 12, 1997, the date of the claim for an increased 
evaluation.  With that increase in his evaluation, the 
veteran's combined evaluation for service-connected 
disabilities was also 50 percent.

In October 1998, the veteran filed an application for 
increased compensation based on unemployability.  Therein he 
noted, "I cannot work.  I help people move refrigerators 
[and] odd jobs and that is all I am able to do."  He also 
indicated in the application that he last worked full time in 
1985.  

In addition, in October 1998, the veteran filed a claim for 
an increased evaluation greater than the 50 percent he had 
been assigned.  He expressed that his service-connected PTSD 
had worsened in severity and warranted a higher rating.

A mental health assessment report of October 1998 diagnosed 
PTSD under Axis I.  Under Axis IV, it was noted that he had 
moderate stressors related to his illness, and an inability 
to work and be what he needed to be for his family.  His GAF 
was 55.

In March 1999 the veteran underwent VA compensation 
examination for PTSD.  At the examination, he reported that 
he had a Bachelors Degree in sociology, but had not worked 
for the past ten years.  He stated that before that he had 
worked as an insurance agent.  He stated that the reason for 
his inability to fulfill an occupation was that he had 
started to manifest PTSD symptoms in a more serious manner.  
In commenting on the veteran's occupational impairment, the 
examiner opined that the veteran's asthma and obesity were 
more contributing factors to his working disability that his 
PTSD.  As an example, the examiner noted that the veteran had 
dropped a medicine vial to the floor and had a great deal of 
difficulty bending down to pick it up and, while doing so, he 
revealed the so-called Pickwickian type of breathing.  The 
examiner commented that the veteran had a greatly limited 
ability to do physical activity because of his asthma and 
obesity; and that those were the contributory non-service-
connected components to his inability to work.  The 
diagnostic impression was PTSD, moderate, chronic.  It was 
noted that the veteran's GAF score was evaluated as limited, 
not so much because of the PTSD but because of the 
contributions from his physical limitations.  His GAF score 
was estimated between 45 and 50.  

In March 1999 the veteran also underwent a VA general medical 
examination.  The examiner discussed that it would be his 
opinion that the gross obesity would not in itself prevent 
some types of employment.  In addition, he was noted to have 
chronic epididymitis, which, although limiting, would not 
totally prevent some type of employment, particularly 
sedentary work.  

By rating decision of April 1999 the RO denied the veteran's 
claim for an increased evaluation greater than 50 percent and 
a TDIU.  A notice of disagreement was filed in May 1999.

In a July 1999 VA Medical Center (MC) medication review it 
was noted that the veteran had done well in group therapy and 
had recently been started on Serzone.  The veteran reported 
that he was mellower and less tense, and was sleeping better.  
His nightmares had also improved, though he still had some 
"weird dreams" which he could not remember.  He reported 
that he was able to express his emotions, although he could 
not always control when he expressed them and he would cry 
inappropriately sometimes.  On mental status examination, he 
was oriented times four, and his insight and judgment were 
good.  His mood was labile.  His affect was responsive.  He 
had no suicidal or homicidal ideations.  His sleep and energy 
were improved.  The diagnoses under Axis I were PTSD and 
major depressive disorder.  His GAF score was 55.

From July 1999 to September 1999, the veteran received 
inpatient treatment for PTSD in a VA facility.  In November 
1999, a temporary total evaluation of 100 percent was 
assigned for the period July 14, 1999, to October 1, 1999, 
because of hospitalization lasting over 21 days.

In a November 1999 VAMC medication review it was noted that 
the veteran was doing well in group therapy and had recently 
completed "WACO's PTSD Program".  He reported that he was 
mellower and less tense, and that he slept better.  His 
nightmares had also improved, although he still would have 
occasional dreams, which he did not remember.  He reported 
that he was able to manage his anger more appropriately, and 
gave a recent example of how that had helped him get what he 
needed.  He denied irritability and depression.  His mood was 
positive and upbeat.  He had had an increase in his dosage of 
Trazodone, and stated that he still needed it to sleep.  The 
diagnoses under Axis I were PTSD and major depressive 
disorder.  His GAF score was 60.

A statement of the case (SOC) was issued in November 1999, 
which continued the denial of the increased rating for PTSD 
and entitlement to a TDIU.  An appeal as to those issues was 
perfected in February 2000.  

In a mental health PTSD assessment report of June 2000, the 
veteran was diagnosed with PTSD, chronic, severe under Axis 
I.  His GAF score was 40.  The examiner noted that, given the 
veteran's past history regarding his ability to keep a job 
and the current level of distress and symptomatology, he had 
been and continued to be unemployable.  

At his personal hearing before a Decision Review Officer in 
June 2000 regarding the issues of an increased rating for 
PTSD and entitlement to a TDIU, the veteran testified that he 
was not employed, and had last worked about ten years before.  
Hearing Transcript (Tr.), p. 4.  He stated that he had left 
his employment as a result of his "anger level" and being 
constantly depressed.  He just "couldn't cope."

In a June 2000 rating decision, the RO increased the 
veteran's evaluation for his service-connected PTSD to 70 
percent effective from June 5, 2000, and granted entitlement 
to a TDIU effective from June 5, 2000.  The veteran filed a 
notice of disagreement (NOD) with the effective date of the 
increased evaluation for PTSD and entitlement to a TDIU, 
which the RO received in July 2000.  In November 2000 he 
perfected his appeal as to those issues.  An SOC, which 
addressed the issue of an earlier effective date for the 
increased evaluation for PTSD, was issued in October 2000.  
The SOC with regard to a TDIU was issued in May 2003.

II.  Legal Analysis

A.  Preliminary matter - Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America 
(PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (but see Public Law No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 
(Fed. Cir. 2004); Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is generally applicable to this appeal.  
The Board is aware that the Secretary of Veterans Affairs has 
filed a motion with the U.S. Court of Appeals for Veterans 
Claims seeking review and clarification of the Pelegrini 
decision, above.

As noted, the precise parameters of applicability of the VCAA 
are in uncertain.  For example, the Board acknowledges that 
the VCAA provides, inter alia, that VA must notify the 
veteran of evidence and information necessary to substantiate 
his claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Clearly, those provisions would apply to a claim for 
service connection or for an increased rating.  However, in 
the present case, the veteran filed a claim for an increased 
rating, and it was granted by the RO.  He then raised the 
issue of an earlier effective date in his NOD.  In VAOPGCPREC 
8-2003, cited above, the VA General Counsel, citing the PVA 
case, supra,  reasoned that there is nothing in the language 
of 38 U.S.C.A. § 5103, or in the VCAA's legislative history, 
indicating Congressional intent to require VA to give 
section-5103(a) notice when VA receives an NOD which relates 
to a "downstream element" of a claim, i.e., an earlier 
effective date.  The General Counsel's rationale was that an 
NOD is not received at the beginning of the claim process, 
but is the means by which a claimant who is dissatisfied with 
VA's decision on a claim initiates an appeal to the Board.

However, notwithstanding the apparent inapplicability of the 
VCAA with regard to the duty to notify in this instance, the 
veteran has nevertheless been notified, by means of the 
discussions in SOCs dated in October 2000 and May 2003, and 
in the supplemental statement of the case (SSOC) issued in 
May 2003, of the applicable law and the reasons for the 
denial of an earlier effective date for the evaluation 
assigned for his service-connected PTSD, and the TDIU.  He 
also received notice in April and August 2003 of the 
information necessary to substantiate his claims, and he was 
informed of the evidence and information VA had already 
received.  Further, he was informed of what evidence VA is 
responsible for obtaining and what he could do to assist in 
the process.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (holding that the Board must identify documents 
in the file which establish compliance with the VCAA).

Inasmuch as the notification received by the veteran in this 
instance adequately complies with the VCAA and subsequent 
interpretive authority, he has not been prejudiced in any way 
by the notice provided by the RO  Moreover, the Board will 
take this opportunity to address the veteran's attorney's 
argument raised in the February 2004 substantive appeal 
regarding the deficiency/inadequacy of notice received by the 
veteran.  He argues that VA, in its April 2003 letter to the 
veteran, failed to provide mandatory notice to the veteran 
and his representative pursuant to 38 U.S.C.A. § 5103(a) and 
(b).  He specifically asserts that VA failed to inform the 
veteran of the evidence necessary to substantiate his claim 
for an earlier effective date for an award of a TDIU prior to 
June 5, 2000; and that the letter did not inform the veteran 
and his representative of the evidence already of record 
which would substantiate, under [38 C.F.R.] § 3.340(a) and 
4.16(b), the veteran's entitlement to a total rating from 
August 1996 to June 5, 2000.  Further he noted that the 
letter did not inform the veteran of the evidence which would 
be obtained by the Secretary and which evidence would be 
required to be provided by the veteran.  However, even 
assuming, arguendo, that the VCAA applies fully to this 
earlier-effective-date case, the Board points out that 
subsequent to the April 2003 letter the RO issued a "VCAA 
compliance letter" in August 2003, which effectively cured 
the defects the veteran's attorney noted were present in the 
April 2003 letter.  

In addition, the veteran's attorney argues that the May 2003 
SOC is defective in that it fails to cite to or discuss the 
pertinent and controlling VA regulations at 38 C.F.R. 
§§ 3.340(a) and 4.16(b).  The Board notes that the crux of 
the issue in the instant case is an earlier effective date.  
The regulations pertinent to effective dates are found at 
38 C.F.R. § 3.400, and the RO cited to that regulation in the 
May 2003 SOC.  Thus, to that extent, the Board finds no 
defect in the May 2003 SOC.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  There is, by law, no additional relevant evidence to 
be obtained in the context of a claim for an earlier 
effective date involving an increase when the effective date 
assigned is the date of receipt of the claim or of an 
informal claim, i.e., a VA examination report.  As will be 
further discussed below, the general rule for effective dates 
under 38 C.F.R. § 3.400 provides that the effective date of a 
claim for increase will be the date of the receipt of the 
claim or the date entitlement arose, whichever is the later.  
Here, the date of receipt of the claims for an increased 
rating for the service-connected PTSD and for a TDIU was 
October 1998, however, the evidence shows that entitlement to 
an increased evaluation and a TDIU did not arise until June 
2000.  The RO has obtained VA outpatient treatment records on 
the veteran's behalf.  In addition, the veteran has been 
afforded VA compensation examinations.  There is no 
indication in the record, from either the veteran or his 
attorney, of any additional relevant records which are 
available and which the RO has failed to obtain.  In fact, 
the veteran and his attorney have been amply informed of the 
right to submitted additional evidence and argument pertinent 
to the issues on appeal, and have in fact done so.  

The Board's over-riding concern in this regard is that there 
be no prejudice to the veteran in proceeding with a final 
decision in this case.  In the present case, the veteran has 
been informed on multiple occasions, described above, of the 
types of evidence which would be necessary to substantiate 
his claim for an earlier effective date, and has advanced his 
arguments through his attorney.  Therefore, the Board finds 
that no useful purpose would be served by remanding this case 
for more evidentiary or procedural development, as such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

The veteran contends that he is entitled to an effective date 
earlier than June 5, 2000, for an increased evaluation to 70 
percent for the service-connected PTSD and the award of a 
TDIU.  He initially asserted that the effective date should 
be the date on which he filed his claims seeking an increase 
from his then 50 percent schedular rating and TDIU, which was 
in October 1998.  His more recent assertion, through his 
attorney, is that the effective date should be in August 
1996, which is one year prior to his previous claim for an 
increased rating in excess of 30 percent for his service-
connected PTSD.

With regard to increases, the assignment of effective dates 
of awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Unless specifically provided otherwise, the 
effective date of an award based upon a claim for increase of 
disability compensation "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based upon a claim for increase" will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400.

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  See Harper v. Brown, 10 Vet. App. 125, 
126 (1997); see also VAOPGCPREC 12-98, at 3 (1998).  The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400 means an increase to a higher disability level.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).

With regard to the assignment of an effective date earlier 
than June 5, 2000, for a 70 percent disability evaluation for 
the service-connected PTSD, the Board finds that the evidence 
of record does not support such an assignment.  The facts 
show that the veteran filed a claim for an increased 
evaluation for his service-connected PTSD in August 1997.  At 
that time his PTSD was rated as 30 percent disabling.  In 
March 1998 the RO granted an increased rating to 50 percent 
for the service-connected PTSD, effective from the date of 
the claim for an increased rating, i.e., August 12, 1997.  
The veteran did not appeal that determination.  However, in 
October 1998 the veteran filed another claim for an increase 
in the evaluation for his PTSD.  He specifically stated "I 
am presently rated 50 [percent] service connected for PTSD 
and this condition has worsened in severity and warrants a 
higher rating."  He requested that his medical treatment 
records be obtained from the VA outpatient clinic and that 
counseling records be obtained from the Vet Center.  

Evaluation of those records by the RO resulted in a denial of 
the veteran's claim for an increased rating.  VA outpatient 
treatment reports for October 1998 to December 1998, as well 
as a VA examination conducted in March 1999, reflected 
findings consistent with an evaluation of 50 percent.  In 
fact, the VA examiner found that the veteran's asthma and 
obesity disorders were contributing more to his employment 
difficulty than his PTSD.  At that time he was assigned a GAF 
score between 45 and 50, but the examiner noted that the GAF 
was limited not so much because of the PTSD but because of 
the contributions from his physical limitations.

Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240, 242-244 (1995), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score is highly probative, as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  A GAF score of 31-40 denotes some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  A GAF score of 41-50 denotes 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  A GAF score of 51 to 60 
denotes moderate symptoms, or moderate difficulty in social 
and occupational functioning.

Subsequent VA outpatient records in July 1999 show a GAF 
score of 55 was assigned, based upon diagnoses of PTSD and 
major depressive disorder.  It was noted that the medication 
the veteran was taking helped him to sleep better, and that 
his nightmares had also improved.  He reported that he was 
able to express his emotions, although he was not always able 
to control them and he sometimes cried inappropriately.  He 
was reported to be completely oriented, with no 
hallucinations and no suicidal or homicidal ideation.  His 
thought processes were characterized as logical and 
organized, with good judgment and insight.  Moreover, in the 
medical report of November 1999, his GAF score was increased 
to 60.  The report revealed that he denied irritability and 
depression.  His mood was described as positive and upbeat.  
Neither the July 1999 nor the November 1999 medical findings 
support an increased rating in excess of the 50 percent that 
the veteran had been assigned.

The June 2000 mental health PTSD assessment, which was based 
on a June 5, 2000, visit at the mental health clinic, 
described daily problems with sleep, with severe initial 
insomnia, daily marked irritability, attempts to suppress 
anger, difficulty in concentrating, hypervigilance, and 
exaggerated startle response on a weekly basis.  The 
veteran's PTSD symptoms were shown to have caused significant 
distress and impairment in social and occupational 
functioning.  The diagnoses were chronic severe PTSD, severe 
recurrent depression without psychotic features, obesity, and 
hypertension.  His GAF score was 40.  The June 2000 
assessment revealed findings which indicated an increase in 
the severity of the veteran's service-connected PTSD was 
warranted.  A worsening of his PTSD symptoms, to the extent 
that they met the criteria for a 70 percent disability 
evaluation, was not shown in the medical records until the 
June 5, 2000, visit.  The medical evidence supports the fact 
that, prior to the June 2000 clinic visit, the veteran's 
symptomatology more nearly approximated the criteria for a 50 
percent disability evaluation.  Thus, entitlement to a 70 
percent disability evaluation arose as of June 5, 2000, and 
not earlier.  

The veteran is not entitled to an effective date for his 
increased-rating claim, as of the date of the claim, because 
entitlement to a 70 percent evaluation arose later than the 
date of the claim.  See 38 C.F.R. § 3.400.

With regard to the claim for an effective date earlier than 
June 5, 2000, for entitlement to a TDIU as a result of the 
service-connected PTSD, entitlement to a TDIU did not arise 
until June 5, 2000, the effective date of the 70 percent 
evaluation for PTSD.  

A grant of TDIU is based upon the inability to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  A 
total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to service-
connected disabilities, provided a minimal rating of 60 
percent has been assigned if there is only one service-
connected disability, or a combined rating of 70 percent has 
been assigned if there are several service-connected 
disabilities with at least one having a minimum rating of 40 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A total 
service-connected disability rating based upon 
unemployability may be granted even though the disability 
rating does not meet the schedular criteria, if the veteran's 
disabilities, in light of his education and occupational 
background, preclude him from securing and following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 
4.16(b).  In determining whether the veteran is entitled to a 
total disability rating based upon individual 
unemployability, neither non-service-connected disabilities 
nor advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993); 38 C.F.R. § 3.341(a) (2002).

Even though service connection has been in effect for PTSD 
since April 1994, the veteran did not meet the requirements 
for the assignment of a total service-connected disability 
rating based upon individual unemployability until much 
later.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In 1994, his disability evaluation for PTSD was 
30 percent, and he had a combined service-connected rating of 
30 percent.  Additionally, an effective date of August 12, 
1997, was assigned for a 50 percent evaluation for PTSD.  At 
that time, his combined service-connected disability rating 
was 50 percent.  Thus, an award of a TDIU could not have been 
granted on or before April 1994 or on or before August 1997, 
regardless of the status of the veteran's employment, unless 
the record supported a TDIU on an extra-schedular basis under 
38 C.F.R. § 4.16(b), and, based upon the evidence of record, 
it did not (see findings in VA examination report of March 
1999).

Thus, the evidence shows that the veteran is not entitled to 
an effective date earlier than June 5, 2000, for a TDIU 
because as noted above, the June 5, 2000, date is when the 
veteran's PTSD symptomatology was report to have been at a 
level of severity to meet the criteria for a 70 percent 
disability evaluation.  It was at that time that the record 
supported a minimal rating of at least 60 percent for one 
service-connected disability, or a combined rating of 
70 percent with at least one service-connected disability 
having a minimum rating of 40 percent.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  There is no evidence of record 
that it was reasonably ascertainable that the criteria for a 
TDIU were met prior to June 5, 2000.  The mere fact that the 
PTSD claim was continuously prosecuted does not, in and of 
itself, support a TDIU rating since that time.  Nor does the 
fact that the veteran claimed to have been unemployable for 
ten years establish a basis for evaluating a TDIU on an 
extra-schedular basis.

The veteran's attorney argues that the veteran is entitled to 
an earlier effective date for an award of VA disability 
compensation for PTSD and a TDIU dating back to the date of 
the veteran's original increased rating claim, which the 
evidence shows was filed in August 1997.  As noted earlier, 
that claim was adjudicated by the RO, and the veteran did not 
appeal the RO's determination.  If an appeal is not initiated 
within one year, the determination becomes final.  See 38 
C.F.R. §§ 20.302(a), 20.1103.  Thereafter, any award based on 
a subsequently filed claim for the same disability can 
ordinarily be effective no earlier than the date of the new 
claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).  
Further, the veteran did not meet the criteria for the 
assignment of a TDIU at that time.

Accordingly, applying the provisions of 38 U.S.C.A. § 5110, 
and 38 C.F.R. § 3.400, the Board concludes that an effective 
date earlier than June 5, 2000, for the assignment of a 70 
percent rating for PTSD and entitlement to a TDIU is not 
warranted.  


ORDER

Entitlement to an effective date earlier than June 5, 2000 
for the award of a 70 percent evaluation for PTSD is denied.

Entitlement to an effective date earlier than June 5, 2000, 
for a grant of a TDIU is denied.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



